BRETT, Judge.
The United States District Court for the Eastern District of Oklahoma having entered its findings and order of October 7, 1965, wherein the said Honorable Court finds that one Glenn J. Miller, petitioner for a writ of habeas corpus in that Court, is and was on December 17, 1962 an indigent person, and, therefore, orders that the State of Oklahoma must, within 30 days from the date of said order, grant an appeal “forma pauperis” for said indigent person, and appoint counsel for the purpose of perfecting such appeal, or the said Honorable Court will enter an order releasing said petitioner from confinement in the State Penitentiary at McAlester, Oklahoma, where he is serving a sentence of fifteen years for the crime of armed robbery, after former conviction of a felony;
Therefore, in the interest of justice, and in the interest of all parties concerned, as well as that of the general public, which must by circumstances suffer the consequences, it shall be the order of this court directing such appeal.
However, it seems apparent from the findings and order of the Honorable United States District Court that said Court must have in its possession testimony, evidence and information which has never been presented to this court by either the district court of Tulsa County or the said Honorable United States District Court;
Notwithstanding this fact, and solely in the interest of protecting any right to which said petitioner might be entitled to receive, as well as to protect those rights which uniquely belong to the general public, the findings of fact made by said Court shall be accepted as pronounced by the order of that Court.
It is therefore the order of this Court that the Presiding Judge of the 14th judicial district of Oklahoma enter an order directing the preparation of case made at public expense in district court case No. 19602, State of Oklahoma v. Glenn J. Miller, and that the court reporter shall have 30 days within which to prepare said case made, the same to be served, signed and settled as provided by law.
It is the further order that the Presiding Judge of the 14th judicial district enter an order appointing counsel to represent Glenn J. Miller in perfecting an appeal to this Court; said counsel to have 15 days from the receipt of the case made to prepare a petition in error with case made attached and file the same in this court without cost. Said counsel shall have 30 days thereafter within which to submit brief in support of the petition in error; and the Attorney General shall have 30 days thereafter within which to file answer brief.
BUSSEY, P. J., and NIX, J., concur.